DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Examiner notes that, after discussions involving the Examiner, the Applicant’s representative (Arthur M. Reginelli), and the Examiner’s supervisor (Alicia Chevalier), the Office determined that the “weatherproof” limitation provided to the recited (i) polymeric membrane panel was supported by nonprovisional parent applications 15/398868 and 15/021787, and provisional parent applications 61/983738 and 61/879358.
However, it is significant to note that, in the paragraph bridging pages 8-9 of the Applicant’s remarks (filed 8/18/2022), the Applicant is asserting that the “overall roofing system” provides the resistance to the wind’s uplifting forces by way of the PSA (item (ii) of current claim 1).  The Examiner submits that this DOES NOT mean that the recited (i) polymeric membrane panel provides the “weatherproofing” when wind is the weather condition in question.  Indeed, nor does the overall “roofing membrane composite” recite a “weatherproofing” property.  Thus, it is the Examiner’s position that there is no support in the specification as originally filed, or in any documentation submitted by the Applicant, for the presently claimed (i) polymeric membrane panel to provide wind proofing to itself or to the pre-ambled composite.
It is also significant to note that the provisional applications do not disclose that the acrylic-based hot-melt adhesives (see para 0018 and 0021, respectively, of said provisional application) are “elastomers” (or rubbery).  The nonprovisional applications do disclose the “elastomer” limitation applied to the claimed polyacrylate comprising the adhesive layer.  However, paragraph 0026 of 15/398868 and paragraph 0027 of 15/021787, denote that the polyacrylate elastomers are provided by, inter alia, acResin (BASF), which said acResin is also disclosed in the two provisional specifications.  
Thus, all of the limitations of current claim 1, including the “weatherproof” and “elastomer” limitations are supported by all the parent applications, which provides the current application with an effective filing date of 9/18/2013 (61/879358) in regards to current claim 1, 4, 6, 8, 13-17 and 19-20.  However, current claims 3, 5, 7 and 9-12 are not afforded the benefit of the filing dates for either of the provisional application (see below).
Attention is respectfully directed to said provisional applications, wherein it is noted that the formula recited in current claim 3 is not supported.  Support for this formula first appears in nonprovisional application 15/021787.  In addition, current claim 10 is not supported by the two provisional applications as none of the further claimed components is disclosed/claimed in said applications.  While tackifiers (i.e. resins) are disclosed in the provisional applications (see para 0010), they are only mentioned in the BACKGROUND section, and they are only employed to tackify styrene-based polymers and not polyacrylate elastomers.
Thus, current claims 3, 5, 7 and 9-12 have an effective filing date of 9/18/2014 (via PCT/US2014/056295).  

Response to Amendment
Applicant’s arguments, see the claim amendments and page 5 of the remarks filed 8/18/2022, with respect to the objection to claim 3 as set forth in paragraph 9 of the action mailed 5/18/2022, have been fully considered and are persuasive.  The objection to claim 3 has been withdrawn. 

Applicant’s arguments, see the page 9 of the remarks filed 8/18/2022 and the Terminal Disclaimer filed 9/9/2022, with respect to the non-statutory double patenting rejection of claims 1, 3-12, 15, 17 and 19-20 over claims 1-3, 5, 8-16 and 18 of U.S. Patent No. 10370854 B2 as set forth in paragraph 12 of the action mailed 5/18/2022, have been fully considered and are persuasive.  The rejection of claims 1, 3-12, 15 ,17 and 19-20 has been withdrawn. 

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1 and 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al. (US 7368155 B2) in view of Hiramatsu et al. (JP 2004002577 A).  The Examiner notes that citations from the ‘577 reference were taken from a machine translation, which is included with the current action.

Regarding claims 1 and 3-20, Larson teaches a sheet (10) comprising membrane (12) having deck (12) and weather (16) sides (first and second planar surfaces), a first adhesive layer (18) coated on the deck side (14) and a release liner (20) (current claim 20) on said first adhesive layer (18); which said deck side (14) of the membrane (12) is applied to a roof (roofing membrane) (column 3, lines 7-23), and which said membrane (12) is a thermoset EPDM (current claim 17) (column 3, line 61 to column 4, line 3), which identical to that presently claimed and disclosed as providing the presently claimed (i) polymeric membrane panel for providing a weatherproof polymeric barrier.
Larson also teaches that adhesive layer (18) is an acrylic pressure-sensitive adhesive (PSA) (column 4, lines 43-53) that is hot melt coated onto the membrane (column 1, line 64 to column 2, line 7).

Larson is silent to the acrylic PSA layer comprising an elastomer or curable as recited in current claim 1, the components recited in current claim 10 and demonstrating the properties of current claims 13-16; wherein the acrylic polymer comprises the structure of current claim 3 and with the phenone-based photoinitiators of current claims 11-12, and demonstrating the properties recited in current claims 4-9.

However, Hiramatsu teaches a waterproof tape for construction comprising a waterproof sheet with a UV-crosslinking acrylic-based hot-melt PSA layer (current claim 19) towards the suppression/prevention of swelling and wrinkling/lifting, and waterproof properties (para 0001 and 0007-0010) such as acResin A258UV (para 0026), which is identical to that presently disclosed for the presently claimed polyacrylate elastomer having the units defined by the formula of current claim 3, the glass transition temperature (Tg) of current claims 4-5, the number average molecular weight (Mn) of current claims 6-7, the Brookfield viscosity of current claims 8-9, the phenone-based photoinitiators of current claims 11-12, and the processability limitations of current claim 13.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a
known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Hiramatsu also teaches that the adhesive layer has a thickness of 20 to 1000 m (para 0030), which overlaps that presently claimed (current claims 15-16), and also comprises a tackifier (resin of current claim 10).  The Examiner notes that, since the curability of the adhesive is accomplished via the photoinitiator attached/copolymerized with the acrylic polymer, it is reasonable to conclude that NO curative residue would be present (current claim 14).
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to employ the adhesive of Hiramatsu that is hot melt coated onto the membrane (12) towards sheet (10) demonstrating the suppression/prevention of swelling and wrinkling/lifting, and waterproof properties as required by the prior art’s intended application as in the present invention.

Response to Arguments
Applicant’s arguments, see the pages 5-9 of the remarks filed 8/18/2022, with respect to the non-statutory double patenting rejection of claims 1, 3-17 and 19-20 over McJunkins et al. under 35 U.S.C. 102(a)(1) as set forth in paragraph 11of the action mailed 5/18/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/21/2022